DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/19 and 11/13/20 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 12-14, 22, 23 and 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures Xu et al (US CN 105997891 hereafter Xu) and Zhou et al (US 2004/0037883 hereafter Zhou).

	While the reference discloses a tebipenem pivoxil immediate release tablet formulation, the reference is silent to the specific salt of the instant claims.  The use of hydrobromide salts is known in the art as seen in the Zhou patent.
	Zhou discloses an immediate release solid dosage form comprising coated cores where the active agent can be an antibiotic compound and the salts of the compounds can be hydrobromide [0025].  The core is coated [0022].  The fore comprises more than two excipients including diluents, fillers like lactose, mannitol and microcrystalline cellulose [0031-0033].  The excipients include binders like crosslinked polyvinylpyrrolidone [0035]. The coating is applied to the cores to about 3% [0039].  IT would have been obvious to include the salts of the antibiotics compounds as they are common in the solid tablet art.
Regarding the specific concentrations and ratios of the instant claims it is the position of the Examiner that such limitations do not distinguish over the prior art.  The general conditions of the claims has been met by the prior art and modifications to these general conditions would be routine and obvious to those of ordinary skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable solid dosage form.  It would have been obvious to apply the formulation of Xu formulation to treat bacterial infections via oral administration as modified by the specific excipients of Zhou as they solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable antibiotic formulation. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618